Exhibit 99.2 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE FEBRUARY 17, 2010 INVESTOR CONTACTS: MEDIA CONTACT: JEFFREY L. MOBLEY, CFA (405) 767-4763 jeff.mobley@chk.com JOHN J. KILGALLON (405) 935-4441 john.kilgallon@chk.com JIM GIPSON (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION REPORTSFINANCIAL RESULTS FOR THE 2 Company Reports 2009 Fourth Quarter Net Loss to Common Shareholders of $530 Million, or $0.84 per Fully Diluted Common Share, on Revenue of $2.2 Billion; Adjusted Net Income Available to Common Shareholders Was $490 Million, or $0.77 per Fully Diluted Common Share 2009
